The letter dated August 15, 1918, amounted to a refusal to take any more merchandise from plaintiff. Being sent before the end of the term of the contract, it left defendant liable for any damages that it might suffer from the breach, but did not enable plaintiff to force defendant to go on taking shipments. As no such damages were established, the court rightly limited the vendor’s recovery to the prior shipments. (Nichols v. Scranton Steel Co., 137 N. Y. 471; Pers. Prop, Law, § 145.*) Defendant *887asserts an error of nine dollars and eighty-nine cents in the computation. As there was no cross-appeal, we cannot reduce the recovery. The judgment is, therefore, unanimously affirmed, with costs. Present — Jenks, P. J., Rich, Putnam, Blackmar and Kelly, JJ.

 Added by Laws of 1911, chap, 571.— [Rep,